DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 05/19/2021 and Applicant’s request for reconsideration of application 13/312004 filed  05/19/2021.
As such, claims 1-27 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, and independent claim 22 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
inter alia the functions or steps of “receiving the data set comprising trade information defining a trade transaction agreement between a first party and a second party, 
converting the data set into a plurality of data subsets that define a plurality of structured products based on the trade information, each of the plurality of structured products being defined to be processable at a respective processing facility of two or more processing facilities such that at least a first structured product is defined according to a first set of product specifications associated with a first processing facility and a second structured product is defined according to a second set of product specifications associated with a second processing facility, the first processing facility different from the second processing facility, said converting comprising:
receive a selection of a pre-defined product grouping,
receiving the selection of the pre-defined product grouping of one or more structured product types, based on the selection, updating one or more fields configured to receive information required for processing the selected pre-defined product grouping, and populating the one or more fields with at least a portion of the information required for said processing, identifying, based on the updating, additional information needed to define each of the plurality of structured products, receiving a subset of the additional information to define each of the first structured product and the second structured product of the plurality of structured products,

receiving the further information needed to define each individual structured product in the plurality of structured products,
defining, based on the received additional information, the first structured product such that the first structured product is compatible to be received and processed by the first processing facility,
defining, based on the received additional information, the second structured product such that the second structured product is compatible to be received and processed by the second processing facility.
defining the first structured product according to the first set of product specifications of the first processing facility such that said first structured product is compatible for processing by the first processing facility, and
defining the second structured product according to the second set of product specifications of the second processing facility such that said second structured product is compatible for processing by the second processing facility;
determining a sequence for submission of the first structured product and the second structured product to the first processing facility and the second processing facility of the multiple processing facilities, the sequence comprising one of submitting the first and second structured products individually or as a bundle; and

Claim 22 comprises inter alia the functions or steps of “receive the data set;
convert the data set into a plurality of data subsets that define a plurality of structured products based on the trade information, each of the plurality of structured products being defined to be processable at a respective processing facility of two or more processing facilities such that at least a first structured product is defined according to a first set of product specifications associated with a first processing facility and a second structured product is defined according to a second set of product specifications associated with a second processing facility, the first processing facility different from the second processing facility;
receive a selection of a predefined product grouping;
receive the selection of the pre-defined product grouping of one or more structured product types;
based on the selection, update the one or more fields to receive information required for processing the selected predefined product grouping, and populate the one or more fields with at least a portion of the information required for processing;

receive a subset of the additional information to define each of the first structured product and the second structured product of the plurality of structured products;
compare the received subset of the additional information to product specifications of one or more of the first processing facility and the second processing facility to identify any further information still needed to define each of the first structured product and the second structured product;
receive the further information to define each individual structured product in the plurality of structured products;
define based on the received additional information, the first structured product such that the first structured product each is compatible to be received and processed by the first processing facility;
define based on the received additional information, the second structured product such that the second structured product is compatible to be received and processed by the second processing facility;
define the first structured product according to the first set of product specifications of the first processing facility such that said first structured product is compatible for processing by the first processing facility;
define the second structured product according to the second set of product specifications of the second processing facility such that said second structured product is compatible for processing by the second processing facility;

submit according to the determined sequence, to the first processing facility and the second processing facility for processing, each of the first structured product and the second structured product including identification information of at least one of the first party to the trade transaction agreement, or a representative thereof, and the second party to the trade transaction agreement, or a representative thereof”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, transmitting, displaying (using a graphical user interface) data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor and interface. The claim 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0022-0023] [0038-0041][0050-0051][0072-0075]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.


Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112: The Examiner has withdrawn the 35 USC § 112 directed toward the term “graphical” user interface as new matter based on paragraphs [0021-0023] which state that “the trade information may be provided can be used for graphical user interfaces and the specification can broadly be interpreted as a graphical user interface. Therefore, the examiner withdrawals the rejection.

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner disagrees with Applicant’s arguments. Regarding applicant’s argument directed toward prong one, the examiner has identified specific claim limits directed toward the abstract idea of converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility. The examiner contends that converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility is a fundamental economic practice long prevalent in commerce systems. Further, if a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding applicant’s argument directed toward prong two, the examiner contends that the claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A and B submitted 05/11/2012 and Notice of References Cited items A submitted 09/10/2015.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/06/2021